Mr. Justice Scholfield delivered the opinion of the Court: Appellant has filed, as a part of his record, the record of this case, as it was made up when considered by us at a former term. Smith v. Brittenham, 88 Ill. 291. A motion was made by appellee, before the case was taken, to strike this part of the record from the files. We reserved our decision on this motion until the final hearing; and now, having considered the case, we think it very clear the motion should be allowed. That record has been disposed of. If the judgment pronounced, and opinion filed upon it, were not satisfactory, the only remedy was by an application for a rehearing. We have often held that a case can not be brought here and considered in fragments. Errors occurring since the case was here before may, of course, be inquired into, but, for that purpose, so much of the record as is essential to the presentation of what is claimed to be such errors, should only be brought up. All cost and expense incurred by this unnecessary record must be taxed against appellant. The only questions that we can consider are those arising on the errors alleged to have occurred since the first decision, in the case, of the Appellate Court for the Third District. That decision has never been interfered with, either on appeal or error, and, like the former decision of this court in the case, it is now res judicata. Chicago and Alton R. R. Co. v. The People ex rel. etc. 72 Ill. 82; Rising et ux. v. Carr, 70 id. 596; Campbell v. Rankin, 99 U. S. (9 Otto) 261. Did, then, the circuit court err in redocketing the case at the March term, 1879, and in awarding, at that term, a writ of possession? It is conceded that appellant had sufficient notice of the intention of appellee to redocket the case,—for at least ten days before it was redocketed; but the objection taken is that this ten days did not expire before the first day of that term of court. The statute does not require that the ten days’ notice shall be given before the first day of the term of court, but simply that “ not less than ten days’ notice ” shall be given, etc. Rev. Stat. 1874, p. 785, § 84. The statute does not limit the time to the commencement of the term, and we perceive no satisfactory reason for holding that such a limitation must have been within the contemplation of the legislature. We think the notice was sufficient, and that the cause was properly docketed at the March term, 1879. The only objection taken to the awarding of the writ of possession is, that appellant was entitled to thirty days in which to voluntarily surrender possession, and that no writ could be awarded until the expiration of that time. The final decree gave appellant thirty days, it is true, within which to surrender possession, but this thirty days is not to be counted from the reinstating of the cause on the docket, but from the affirmance of the decree in the Appellate Court,—and more than thirty days had expired after that affirmance before the writ was awarded. Perceiving no error in the record, the decree of the Appellate Court is affirmed. Decree affirmed.